Case 1:18-cv-21365-KMW Document 318 Entered on FLSD Docket 10/30/2019 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                       Case No. 18-21365-Civ-WILLIAMS/TORRES


   ST. LOUIS CONDOMINIUM
   ASSOCIATION, INC.,

         Plaintiff,

   v.

   ROCKHILL INSURANCE COMPANY,

         Defendant.

   _______________________________________/

                   REPORT AND RECOMMENDATION
         ON DEFENDANT’S MOTION TO POST A SUPERSEDEAS BOND

         This matter is before the Court on Rockhill Insurance Company’s

   (“Defendant”) motion to post a supersedeas bond and a stay of execution pending

   appeal. [D.E. 306]. St. Louis Condominium Association, Inc.’s (“Plaintiff”) filed a

   response in opposition on October 18, 2019 [D.E. 313] to which Defendant replied on

   October 25, 2019.     [D.E. 317].   Therefore, Defendant’s motion is now ripe for

   disposition.   After careful consideration of the motion, response, reply, relevant

   authority, and for the reasons discussed below, Defendant’s motion should be

   GRANTED.




                                            1
Case 1:18-cv-21365-KMW Document 318 Entered on FLSD Docket 10/30/2019 Page 2 of 6




                                  I.         BACKGROUND

           Plaintiff filed this action on March 5, 2018 in Florida state court and

   Defendant removed it on April 6, 2018 based on diversity jurisdiction. This case is a

   property insurance coverage dispute pursuant to an insurance policy that Defendant

   issued to Plaintiff. The policy relates to a property located at 800 Claughton Island

   Drive, Miami, Florida 33131 for the period of December 31, 2016 to December 31,

   2017.      The policy provided insurance coverage in the amount of twenty million

   dollars.

           On September 10, 2017, Hurricane Irma made landfall in South Florida and

   caused damage to the property with wind gusts of up 109 mph in Pembroke Pines,

   Florida. Plaintiff reported to Defendant on September 13, 2017 that the property

   suffered damages. Defendant conducted an inspection of the property one week

   later and re-inspected the property on January 31, 2018. Plaintiff then submitted a

   proof of loss form on February 13, 2018 and Defendant sought additional items to

   make a coverage determination on February 20, 2018. Because Defendant failed to

   pay for repairs to the property within the time allotted under the policy agreement

   and Florida law, Plaintiff filed this action for breach of contract.

                                       II.    ANALYSIS

           A judgment of a United States District Court becomes enforceable thirty (30)

   days after the judgment is entered. See Fed. R. Civ. P. 62(a). Rule 62(b) provides,

   however, that “[a]t any time after judgment is entered, a party may obtain a stay by


                                               2
Case 1:18-cv-21365-KMW Document 318 Entered on FLSD Docket 10/30/2019 Page 3 of 6




   providing a bond or other security.” Fed. R. Civ. P. 62(b). That is, an appellant

   may obtain a stay of judgment pending appeal as a matter of right upon posting

   a supersedeas bond. The purpose of a supersedeas bond is to protect the appellees

   from a loss resulting from the stay of execution. See Poplar Grove Planting & Ref.

   Co. v. Bache Halsey Stuart, Inc., 600 F.2d 1189, 1190-91 (5th Cir. 1979); see

   also Prudential Ins. Co. v. Boyd, 781 F.2d 1494, 1498 (11th Cir. 1986) (stating that

   the purpose of the supersedeas bond is to preserve the status quo and protect the

   rights of the non-appealing party during appeal).

         On September 4, 2019, the Court entered an amended final judgment of

   $2,636,624.55 consisting of $2,368,383.67 from the initial final judgment,

   $243,715.11 in pre-judgment interest, and $24,525.77 in costs. Defendant requests

   that it be permitted to post a supersedeas bond with the Court in the amount of

   $2,900,287.00 1 – an amount that is 110% of the amended final judgment.

   Defendant claims it is willing and able to post a bond of this amount within ten (10)

   days of the Court’s Order and that this should provide security for Plaintiff against

   any risk that Defendant will be unable to meet its obligations pending appeal.

         Plaintiff does not oppose the relief sought.   Plaintiff argues, however, that

   the total amount of the bond should include the $743,086.04 that the undersigned

   included in a Report and Recommendation (the “R&R”) on Plaintiff’s motion for

   attorneys’ fees.   [D.E. 313]. Plaintiff also claims that Defendant must obtain an



   1     Defendant miscalculated the amount in its motion as $2,639,077.13.
                                         3
Case 1:18-cv-21365-KMW Document 318 Entered on FLSD Docket 10/30/2019 Page 4 of 6




   independent surety to safeguard Plaintiff against any potential loss while this case

   is on appeal.   Accordingly, Plaintiff requests that, if the Court grants Defendant’s

   motion, Defendant should be required to post a supersedeas bond in the amount of

   $3,717,681.65 and obtain an independent surety.

         We need not resolve the question of whether Plaintiff must obtain an

   independent surety because – since the filing of Plaintiff’s response – Defendant has

   agreed to use Western Surety Company as a surety that is not part of any company

   affiliated with Defendant.    As for whether a supersedeas bond should include the

   amount included in the undersigned’s R&R, Plaintiff’s argument is misplaced.        The

   undersigned entered the R&R on October 10, 2019 [D.E. 310] and Plaintiff filed

   objections on October 24, 2019.           [D.E. 316].   Defendant has not yet had the

   opportunity to respond to the objections nor has the District Judge adopted the R&R

   or included it as part of an amended final judgment.            A R&R is just that, a

   recommendation, from a Magistrate Judge to a District Judge.         The District Judge

   then enters a final order, which approves and adopts or disapproves and rejects, in

   whole or in part, the Magistrate Judge’s recommendation.        Until the District Judge

   does so, the amount of the attorney fee award is merely a recommendation that

   should not be used in the calculation of the bond.

         In light of that, there is no need to wait for final disposition of the R&R on

   Plaintiff’s motion for attorneys’ fees.     When the Court makes a final decision on the

   motion for fees and includes it as part of an amended final judgment – Defendant (as


                                                 4
Case 1:18-cv-21365-KMW Document 318 Entered on FLSD Docket 10/30/2019 Page 5 of 6




   it has agreed to do) should amend the bond so that it continues to meet the 110%

   obligation as required under the Federal and Local Rules.    Until that time arrives,

   however, Defendant should be entitled to a post a bond in the amount of

   $2,900,287.00 as 110% of the amended final judgment.      We therefore conclude that

   Defendant’s motion should be GRANTED, and that Defendant should be required to

   post a bond within seven (7) days from the date the District Judge adopts this R&R.

                                  III.   CONCLUSION

         For the foregoing reasons, the Court RECOMMENDS that Defendant’s

   motion to post a supersedeas bond [D.E. 306] be GRANTED. Defendant should

   post an initial bond of $2,900,287.00 within seven (7) days from the date the District

   Judge adopts this R&R.

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, good cause

   exists to file any written objections to this R&R, if any, with the District Judge by

   November 6, 2019. Failure to timely file objections shall bar the parties from de

   novo determination by the District Judge of any factual or legal issue covered in the

   Report and shall bar the parties from challenging on appeal the District Judge’s

   Order based on any unobjected-to factual or legal conclusions included in the Report.

   28 U.S.C. § 636(b)(1); 11th Cir. Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634

   (11th Cir. Feb. 2, 2017); Cooley v. Commissioner of Social Security, 2016 WL 7321208

   (11th Cir. Dec. 16, 2016).




                                             5
Case 1:18-cv-21365-KMW Document 318 Entered on FLSD Docket 10/30/2019 Page 6 of 6




         DONE AND SUBMITTED in Chambers at Miami, Florida this 30th day of

   October, 2019.

                                           /s/ Edwin G. Torres
                                           EDWIN G. TORRES
                                           United States Magistrate Judge




                                       6
